Citation Nr: 1016965	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2008, the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC).  The action directed in the remand has been 
completed and the case has been returned to the Board for 
appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bronchial asthma is currently manifested by not 
more than symptomatology requiring daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication; there are no findings of either FEV-1 or FEV- 
1/FVC of 55 percent predicted or less and there is an absence 
of monthly visits to a physician for required care of 
exacerbations or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for bronchial asthma.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in March 2006.  Although this 
letter was mailed after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the Veteran's claim in 
September 2009.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

Consistent with the duty to assist, the Veteran has been 
afforded a VA respiratory examinations and service treatment 
records and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

II. Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

Service connection for asthma was granted in a September 1948 
rating decision.  A 30 percent rating has been in effect 
since 1945.  The Veteran filed the current claim for an 
increased rating for asthma in March 2005.  

The Veteran's asthma has been assigned a 30 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  The Veteran essentially contends that the 
symptomatology associated with the disability is more severe 
than is reflected in the currently assigned rating.

Under Diagnostic Code 6602, a 10 percent rating is for 
assignment where pulmonary function testing shows FEV-1 of 
71-to 80-percent predicted; FEV-1/FVC of 71 to 80 percent; or 
the requirement for intermittent inhalational or oral 
bronchodilator therapy.

A 30 percent rating requires FEV-1 of 56-to 70-percent 
predicted; FEV-1/FVC of 56 to 70 percent; the requirement of 
daily inhalational or oral bronchodilator therapy; or the 
requirement of inhalational anti-inflammatory medication.

A 60 percent rating is warranted under Diagnostic Code 6602, 
if FEV-1 is 40-to 55-percent predicted; FEV-1/FVC is 40 to 55 
percent; at least monthly visits to a physician are required 
for exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

With respect to pulmonary function testing, the record 
contains reports of VA examinations during the period on 
appeal conducted in June 2005, May 2006 and September 2009.  
None of these examination reports nor any other evidence 
reflects findings which would warrant a rating in excess of 
30 percent for asthma.  Specifically, in June 2005 the 
Veteran reported with shortness of breath on minimal 
exertion.  He reported acute attacks several times per year, 
with one or two clinical visits per year for exacerbations.  
Medications included intermittent inhaled bronchodilators, 
daily inhaled anti-inflammatory medication and Theophylline 
twice daily.  He described daily non-productive cough, no 
hemoptysis, weekly wheezing, occasional dyspnea at rest and 
with mild exertion, and frequent dyspnea with moderate to 
severe exertion.  There was no anorexia, fever, chest pain, 
respiratory failure, or period of incapacitation.  There was 
occasional leg swelling.  On examination, there was 
peripheral edema, dyspnea on mild exertion and slightly 
limited chest expansion and diaphragm excursion.  The 
examiner assessed moderate impairment between asthma attacks.  



Pulmonary function testing (PFT) included 

Pred FVC 4.30 , Best 3.24, Pred FEV-1 3.34, Best 2.17, 
FEV1/FVC 67%.  

After prescription, FVC Best 3.30, 77% Pred;  FEV-1 Best 
2.31, 69% Pred, FEV1/FVC 70%, Pred 77%, Act 76%:  

After bronchodilator: FVC Best 3.30, % Pred 77, FEV1 
Best 2.31, % Pred 69, FEV1/FVC % 70%.  

The diagnosis was bronchial asthma: mild obstructive 
ventilatory defect.  This disability was assessed as having a 
severe affect on exercise and chores, preventing sports, and 
causing mild to moderate limitation on other daily 
activities. 

The May 2006 VA examination report reflects that the Veteran 
reported significant dyspnea on exertion.  He reported 
significant difficulty walking one flight of stairs as well 
as waking at night with shortness of breath.  Treatment 
included Flonase, theophylline, Singulair, albuterol inhaler, 
and Aerobid inhaler daily.  Prednisone was reportedly used 
about twice per year.  He reported no oxygen use or periods 
of incapacitation.  Chest X-rays showed kyphosis, 
degenerative change of the spine and some mild hyper 
expansion.  

Pulmonary function testing (PFT) included FEV1 of 1.98 liters 
which was 57% of predicted.  Pre-bronchodilators at 2.08 
liters which was 60% of predicted.  Post bronchodilators FVC 
was 2.74, which was 61% predicted.  Pre-bronchodilators at 
2.676 liters which was 60% of predicted post bronchodilator.  
The diagnosis was moderate obstructive ventilatory defect.  

The Veteran was afforded an additional VA examination in 
September 2009.  He reported severe dyspnea on exertion, a 
dry cough, no fever, night sweats, weight gain or loss or 
daytime hyper somnolence.  Current treatment was with 
budesonide, formoterol, theophylline and albuterol with only 
mild improvement.  He denied incapacitating episodes but felt 
he had daily constant attacks over the past year.  He was not 
working and believed his occupation and daily activities were 
significantly affected by his asthma.  

Examination revealed significantly decreased breath sounds 
and air movement with no frank wheezing.  His heart was 
regular with no definite evidence for pulmonary hypertension, 
right ventricular hypertrophy, cor pulmonale, congestive 
heart failure, residual pulmonary embolism, respiratory 
failure or chronic pulmonary thrombo embolism.  PFT's showed 
pre-bronchodilator FVC of 59.2% predicted, FEV1 of 62% of 
predicted, and a ration of 77%.  Post-bronchodilator FVC was 
60% of predicted, FEV1 was 67.2% predicted and a ration of 
82%.  This was interpreted as a restrictive ventilatory 
defect.  The diagnosis was bronchial asthma, chronic.  

Clearly, as the relevant PFT values were not 55% or less, 
they do not show a basis for a rating in excess of 30 
percent.  Given the absence of PFT results which meet the 
criteria for an increased rating, the Board must turn to 
other criteria under the rating schedule to determine if a 
higher rating is warranted.

A review of the medical records which date through August 
2009, shows that although the Veteran has been a regular 
visitor to VA treatment clinics, he has not had monthly 
visits to a physician for asthma symptoms.  With respect to 
corticosteroids, the VA treatment records show that the 
Veteran has been prescribed multiple medications.  Thus, 
there is daily inhalational bronchodilator therapy but there 
is no evidence that the Veteran has been taking 
corticosteroids at the frequency required for a 60 percent 
rating.  He reported taking prednisone about twice per year.  

Based on such findings, the Board concludes that the criteria 
for a 60 percent rating are not met or approximated under the 
current regulations.

Although the Board has carefully considered the Veteran's 
contentions regarding the extent of his asthma, for the 
reasons stated above, the Board finds that an increased 
rating is not in order.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating higher than that assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this regard, the Board 
notes the relative similarity of the complaints and findings 
on the three VA examinations, as well as the medical opinion 
in a July 2009 pulmonary clinic visit report indicating that 
his most recent pulmonary function testing in 2009 was 
essentially unchanged from results in 2004.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Board concludes 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


